Citation Nr: 1231427	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-25 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for the residuals of a hemilaminectomy at L5-S1.

2.  Entitlement to an initial disability rating in excess of 30 percent for major depression.  

3.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches. 

4.  Entitlement to an initial disability rating in excess of 30 percent for bowel incontinence.

5.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 2001 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision by the Atlanta, Georgia, regional office (RO) of the Department of Veterans Affairs (VA).  

These issues were among those previously before the Board in March 2011, as were the Veteran's claims for entitlement to service connection for palsy and entitlement to service connection for a pilonidal cyst.  The issue of service connection for palsy was denied by the Board.  The remaining issues were remanded for further development.  

Entitlement to service connection for a pilonidal cyst was granted in a May 2012 rating decision.  This represents a complete grant of the benefit sought on appeal, and the issue is no longer before the Board.  The remaining issues have been returned to the Board for further appellate review.  
\
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a hearing at the RO before a Veterans Law Judge in October 2010.  Unfortunately, this Veterans Law Judge is no longer employed by the Board.  The Veteran was notified of this by letter in August 2012 and offered a new hearing.  

A reply was received from the Veteran in August 2012.  She stated that she wished to appear at another hearing before a Veterans Law Judge at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO (Travel Board Hearing). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


